Citation Nr: 1103637	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-41 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972; his military occupational specialty was rifleman and he was 
awarded the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee, 
which denied service connection for prostatitis, tinnitus, and a 
foot disability.  The Veteran filed a timely notice of 
disagreement on the denials of service connection for prostatitis 
and tinnitus.  An August 2009 rating decision granted service 
connection for prostatitis and assigned a 40 percent rating 
effective February 13, 2009.  The Veteran continued to appeal the 
denial of service connection for tinnitus.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Administrative Law Judge in August 2010, and a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for tinnitus; and 
he has otherwise been assisted in the development of his claim.

2.  The Veteran served in combat and was exposed to acoustic 
trauma in service.  

3.  The July 2009 conclusion by a VA examiner, based on physical 
examination and a review of the claims file, that the Veteran's 
tinnitus is not causally related to service is competent, 
credible, and highly probative evidence.

4.  The preponderance of the evidence shows that initial onset of 
tinnitus was many years after service discharge, and the 
Veteran's tinnitus is not due to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 
U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2010).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in February 2009, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the February 2009 letter that a disability rating and 
effective date would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
July 2009.  The Board finds that the examination was adequate to 
allow proper adjudication of the issue on appeal.  The examiner 
conducted complete examinations, recorded all findings considered 
relevant under the applicable law and regulations, and considered 
the full history of the disability.  The examiner offered an 
opinion which was adequately supported by a rationale.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his August 
2010 videoconference hearing.  The Board additionally finds that 
general due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2010).  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the August 2010 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript also reflects that the Acting Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. 
§ 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 
23Vet. App. 488 (2010).


Analysis of the Claim

The Veteran, who served in combat, seeks service connection for 
tinnitus.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996). Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Veteran's service treatment records, including his August 
1972 separation examination report, do not contain any 
complaints, findings, or diagnosis of a hearing loss or tinnitus.  

The initial post-service medical evidence relevant to the 
Veteran's claim is not until VA evaluation in July 2009, almost 
37 years after service discharge, when the Veteran was seen for 
tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint after 
service can be considered along with other factors in the 
analysis of a service connection claim).  

On VA evaluation in July 2009, which included review of the 
claims file, the Veteran complained of a 9-10 year history of 
bilateral tinnitus.  He noted noise exposure to artillery in 
service and said that he had worked in a factory for 25 years 
after service.  The examiner diagnosed mild bilateral 
sensorineural hearing loss with good speech recognition scores.  
The examiner concluded that, because the Veteran had worked in a 
factory for 25 years after service and did not begin having a 
problem with tinnitus until over 25 years after discharge, it was 
more likely than not that his tinnitus was due to noise exposure 
as a civilian and not to noise exposure in service.

The Veteran testified at his videoconference hearing in August 
2010 that he was exposed to acoustic trauma in service without 
ear protection and that he started noticing tinnitus 
approximately 19 years ago.

The Veteran is a combat Veteran.  As noted above, although 
Section 1154(b) lowers the evidentiary burden for establishing 
the presence of a disease or injury in service, it does not 
negate the need for medical evidence of a current disability and 
medical evidence of a nexus between a current disability and 
active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board 
must then determine if the evidence is credible, or worthy of 
belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

While the Veteran is competent to report that he had tinnitus 
beginning a number of years after service, he is clearly not 
competent to report that the tinnitus is due to service noise 
exposure.  

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the claimant, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data).  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).
The July 2009 VA examination report is based on a review of the 
claims file and an examination of the Veteran.  The opinion 
discusses the Veteran's history of noise exposure.  Consequently, 
this opinion has great probative value.

Based on the above evidence, which includes the Veteran's 
statements at his July 2009 evaluation and at his August 2010 
hearing that his tinnitus did not begin until many years after 
service discharge and the July 2009 nexus opinion again the 
claim, the Board finds that the Veteran's contention that his 
tinnitus is due to service is not credible.  The Board also notes 
that there is no opinion on file in favor of the claim.  
Consequently, the Veteran's claim of service connection for 
tinnitus must be denied.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


